DETAILED ACTION
Claim status

This action is in response to applicant filed on 06/08/2022.
Claims 1, 3, 5, 10, 12, 13, 16, 18, and 19 have been amended.
Claims 2, 6, 7, 11 and 17 have been canceled.
Claims  1, 3-5, 9, 10, 12-16, and 18-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 06/28/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 9, 10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an electronic device comprising: a housing including a front plate oriented in a first direction and a rear plate oriented in a second direction, that is opposite to the first direction; a display visible through at least a portion of the front plate; and a biometric sensor module located between the front plate and the rear plate, the biometric sensor module exposed through at least a portion of the rear plate, wherein the biometric sensor module includes: a cover glass oriented in the second direction; at least one light source configured to emit light to an outside of the biometric sensor module; a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source; a light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector, wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape; and a circuit board electrically connected to the at least one light source and the light detector, wherein the light guide is disposed on the light detector, and is configured to filter out the reflected light incident at an angle equal to or larger than a predetermined angle with respect to the second direction, wherein the light detector is disposed on a same plane as the at least one light source, and includes a photo diode configured to receive the reflected light and to convert the received light into a first signal, wherein the electronic device further comprises an integrated circuit (IC) device configured to convert the first signal provided from the light detector into a second signal, and to provide the second signal to a main circuit board disposed in the electronic device, and wherein the IC device includes a plurality of processing units including: a first processing unit configured to convert the first signal transmitted from the light detector into a third signal and to amplify the third signal; a second processing unit configured to remove noise from the third signal of the first processing unit to output a fourth signal; and a third processing unit configured to provide a second signal obtained by quantizing the fourth signal of the second processing unit to the main circuit board.

The closest prior art of record is Matsuo et al. (US 2018/0000362) in view of Wagner et al. (US 2017/0118551) and further in view of Meir et al. (US 2009/0162015) where it teaches an electronic device comprising: a housing including a front plate oriented in a first direction and a rear plate oriented in a second direction, that is opposite to the first direction; a display visible through at least a portion of the front plate; and a biometric sensor module located between the front plate and the rear plate, the biometric sensor module exposed through at least a portion of the rear plate, wherein the biometric sensor module includes: a cover glass oriented in the second direction; at least one light source configured to emit light to an outside of the biometric sensor module; a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source; a light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector, wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape; and a circuit board electrically connected to the at least one light source and the light detector, wherein the light guide is disposed on the light detector, and is configured to filter out the reflected light incident at an angle equal to or larger than a predetermined angle with respect to the second direction, wherein the light detector is disposed on a same plane as the at least one light source, and includes a photo diode configured to receive the reflected light and to convert the received light into a first signal, wherein the electronic device further comprises an integrated circuit (IC) device configured to convert the first signal provided from the light detector into a second signal, and to provide the second signal to a main circuit board disposed in the electronic device. However, the cited reference fail to individually disclose, or suggest when combined, wherein the IC device includes a plurality of processing units including: a first processing unit configured to convert the first signal transmitted from the light detector into a third signal and to amplify the third signal; a second processing unit configured to remove noise from the third signal of the first processing unit to output a fourth signal; and a third processing unit configured to provide a second signal obtained by quantizing the fourth signal of the second processing unit to the main circuit board.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the IC device includes a plurality of processing units including: a first processing unit configured to convert the first signal transmitted from the light detector into a third signal and to amplify the third signal; a second processing unit configured to remove noise from the third signal of the first processing unit to output a fourth signal; and a third processing unit configured to provide a second signal obtained by quantizing the fourth signal of the second processing unit to the main circuit board.
in combination with the recited structural limitations of the claimed invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689